972 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William N. ODOM, Jr., Plaintiff-Appellant,v.George T. LEWIS;  Charles G. Black;  J.J. Henry;  John C.Robertson;  Michael B. Vaughn;  Ruby I. Miller;Lillian V. Walls;  Shelby CountyGovernment;  State ofTennessee,Defendants-Appellees.
No. 91-6439.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1992.

Before DAVID A. NELSON, ALAN E. NELSON and SUHRHEINRICH, Circuit Judges.

ORDER

1
William Odom, Jr., a pro se Tennessee citizen, appeals a district court order dismissing his civil rights suit filed pursuant to 42 U.S.C. §§ 1983, 1985, and 1988 for failure to state a claim.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Odom sued several private citizens and state actors, alleging that they had conspired to violate his civil rights.   The district court determined that Odom's complaint failed to state a claim, because the private citizens were not state actors within the meaning of 42 U.S.C. § 1983 and the state actors were entitled to immunity.   The court also determined that his §§ 1985 and 1988 claims were meritless and all his claims were barred by the statute of limitations.   Odom has filed a timely appeal.


3
Upon review, we conclude that the district court properly determined that Odom failed to state a claim.   Construing the complaint in the light most favorable to Odom and accepting his factual allegations as true, we determine that Odom undoubtedly can prove no set of facts in support of his claims that would entitle him to relief.   Dana Corp. v. Blue Cross and Blue Shield, 900 F.2d 882, 885 (6th Cir.1990).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on October 4, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.